Plaintiff in one of these cases is a resident of TompMñs county, and the other is a resident of Cortland etiUUty. Each plaintiff brought an action in his own coxinty against the county of Madison oh account of injuries received because of alleged defects iú a highway of Madison County. Both plaintiffs were riding in the Samé vehicle. Madison, cotinty moved to change the place Of trial to Madison County because the accident Occurred there, and for the convenience of witnesses, and the Special Term denied the motion. This Was a proper exercise of discretion On the papers presented. Orders unanimously affirmed, with ten dollars costs and disbursements, in one action. Present — Hill, P. J;, Rhodes, McNamee, Ctapser and Heffeman, JJ.